       Case: 5:20-cv-02297-JPC Doc #: 32 Filed: 03/10/21 1 of 10. PageID #: 81




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

  THE BERG CORPORATION,                    )   Case No. 5:20-cv-100
                                           )
          Plaintiff and                    )   Judge J. Philip Calabrese
          Counterclaim Defendant,          )
                                           )   Magistrate Judge Kathleen B. Burke
  v.                                       )
                                           )
  C. NORRIS MANUFACTURING,                 )
  LLC,                                     )
                                           )
          Defendant and                    )
          Counterclaim Plaintiff.          )
                                           )
                                           )
  CRUSHING CORPORATION OF                  )   Case No. 5:20-cv-2297
  AMERICA,                                 )
                                           )   Judge J. Philip Calabrese
          Plaintiff and                    )
          Counterclaim Defendant,          )   Magistrate Judge David A. Ruiz
                                           )
  v.                                       )
                                           )
  C. NORRIS MANUFACTURING,                 )
  LLC,                                     )
                                           )
          Defendant and                    )
          Counterclaim Plaintiff.          )
                                           )

                              OPINION AND ORDER

        Plaintiffs The Berg Corporation and Crushing Corporation of America move to

dismiss several third-party defendants—Powerpure, LLC, Holmbury, Inc., and

Holmbury Group—under Rule 12(b)(5) (Berg ECF No. 183; Crushing ECF No. 31), as

well as Plaintiffs’ joint motion to transfer this consolidated action back to the United

States District Court for the District of Maryland, where both actions originated (Berg

                                           1
     Case: 5:20-cv-02297-JPC Doc #: 32 Filed: 03/10/21 2 of 10. PageID #: 82




ECF No. 179; Crushing ECF No. 27). For the reasons that follow, the Court DENIES

AS MOOT Plaintiffs’ motion to dismiss under Rule 12(b)(5) and DENIES Plaintiffs’

motion to transfer.

                FACTUAL AND PROCEDURAL BACKGROUND

      On June 18, 2020, the Court dismissed several third-party defendants from the

Berg case. (Berg ECF No. 146.) According to that ruling, Berg owned a hydraulic

excavator that it purchased in working order for $355,900.      (Id., PageID #698.)

Defendant C. Norris Manufacturing was to convert the excavator to an “ultra-high

demolition boom” and purportedly represented to Berg that it could do so by adding

“20,000 pounds of additional counterweight.” (Id., PageID #699.)              Norris

Manufacturing allegedly completed this modification and delivered the excavator to

Berg in Maryland unassembled, but assembled it there. (Id.) Berg and Crushing are

related companies—Berg does the demolishing, Crushing owns the equipment Berg

uses, including, allegedly, the excavator. (Berg ECF No. 182, PageID #1062.) Berg

maintains, however, that Norris Manufacturing actually added 98,000 pounds of

counterweight   which caused couplings       on the excavator      to “immediately

malfunction[]” damaging the machine’s hydraulic system, and “effectively ruining it.”

(Berg ECF No. 146, PageID #699.)

      Berg sued first, alleging Norris Manufacturing breached its duty to safeguard

the excavator and that it incurred over $1 million in damages as a result. (Id.)

Crushing then sued Norris Manufacturing too. (Crushing ECF No. 1-1.) Both the

Berg and Crushing actions commenced in Maryland state court, Norris

Manufacturing removed each, and that federal court transferred them here. (Berg
                                         2
     Case: 5:20-cv-02297-JPC Doc #: 32 Filed: 03/10/21 3 of 10. PageID #: 83




ECF No. 98; Crushing ECF No. 19.) In doing so, the District of Maryland hoped to

avoid duplicative litigation, in particular because Norris Manufacturing’s third-party

complaint involved the same facts and circumstances as the underlying actions,

which “weigh[ed] strongly in favor of transfer” to Ohio. (Berg ECF No. 101, PageID

#448–49.) After transfer, the Court consolidated the two cases. (Berg ECF No. 182;

Crushing ECF No. 30.)

      A.      The Berg Action (Case No. 5:20-cv-100)

      When Norris Manufacturing removed this case to federal court, it also moved

to dismiss for lack of personal jurisdiction, which the court denied.     (Berg ECF

No. 11.)    Norris Manufacturing then answered and counterclaimed (Berg ECF

No. 12), and filed a third-party complaint against Holmbury, PowerPure, Alliance

Design Group, LLC, and P.E. Alliance, LLC. (Berg ECF No. 15.) After a flurry of

motion practice in Maryland, Norris Manufacturing moved to transfer the case to this

District. (Berg ECF No. 98.) That request was ultimately granted, resulting in

transfer of both the Berg action and Norris Manufacturing’s third-party claims. (Berg

ECF No. 102.)

      B.      The Crushing Action (Case No. 5:20-cv-2297)

      After Norris Manufacturing removed this case to federal court in Maryland, it

asserted the same claims against the same third-party defendants as it did in the

Berg action. (Crushing ECF No. 10.) Unlike Berg, however, Crushing did not involve

extensive motion practice regarding the third-party complaint, either before or after

transfer.



                                          3
       Case: 5:20-cv-02297-JPC Doc #: 32 Filed: 03/10/21 4 of 10. PageID #: 84




        C.    Dismissal of the Third-Party Defendants

        After transfer but before reassignment, the Court dismissed Norris

Manufacturing’s third-party complaint in the Berg action. (Berg ECF No. 146.) The

Court determined that “because no judgment had been entered, contribution among

alleged tortfeasors” was barred under State law and Norris Manufacturing “could not

maintain its claims for contribution in an Ohio court.” (Id. at PageID #701.) She

determined the claims for contribution were “at best—premature.” (Id.) She also

dismissed its indemnification claims because under Ohio law, the third-party

complaint was based on alleged negligence of the third-party defendants, for which

Norris Manufacturing cannot recover. (Id. at 701.) The Court declined to exercise

supplemental jurisdiction over claims for indemnification based in contract. (Id. at

702.) Also, the Court declined to reach the merits of Norris Manufacturing’s third-

party claims against Holmbury or PowerPure, or any defense either may have. (Id. at

702 n.4.)

        D.    Current Status of the Actions

        After both cases were reassigned, on January 30, 2021, the Court consolidated

them. (Berg ECF No. 182; Crushing ECF No. 30.) After a status conference, the

Court also vacated the calendar order previously set in both actions, pending

resolution of the joint motion to transfer the cases back to the District of Maryland.

(Minute Order, Jan. 20, 2021.)

        Then, Berg and Crushing jointly moved to dismiss PowerPure, and Holmbury

from the Crushing action under Rule 12(b)(5). (Berg ECF No. 183; Crushing ECF No.

31.)    Pursuant to Rule 4(m), the Court issued a notice that required Norris

                                          4
     Case: 5:20-cv-02297-JPC Doc #: 32 Filed: 03/10/21 5 of 10. PageID #: 85




Manufacturing to show cause why it failed to serve the third-party defendants in

Crushing. (Crushing Order, Feb. 12, 2021.) Norris Manufacturing did not respond.

                                      ANALYSIS

      Before addressing whether to transfer these cases back to the District of

Maryland, the Court begins with the motion to dismiss the third-party defendants

from the Crushing action.

I.    Dismissing the Third-Party Defendants

      Rule 12(b)(5) allows a party to assert a defense for insufficient service of

process by motion. Here, Crushing and Berg—not the third-party defendants—assert

the defense. Under Rule 4(m), if a defendant (or third-party defendant) is not served

“within 90 days after the complaint is filed, the court—on motion or on its own after

notice to the plaintiff—must dismiss the action without prejudice” or require service

by a specific date. Fed. R. Civ. P. 4(m). But if a plaintiff can show “good cause for the

failure,” the court “must extend the time for service for an appropriate period.” Id.

      In its Order of February 12, 2021, the Court directed Norris Manufacturing to

provide good cause as to why it did not serve the third-party defendants within the

time the Rules prescribe or risk dismissal. (Crushing Order, Feb. 12, 2021.) Norris

Manufacturing, after previously indicating its position about the third-party

complaint in the Crushing action and considering the result in Berg, did not respond.

Accordingly, after providing notice and time to respond, the Court dismisses without

prejudice Norris Manufacturing’s third-party complaint (Crushing ECF No. 10)

against Powerpure, LLC, Holmbury, Inc. and Holmbury Group.



                                           5
      Case: 5:20-cv-02297-JPC Doc #: 32 Filed: 03/10/21 6 of 10. PageID #: 86




II.    Motion to Transfer

       28 U.S.C. § 1404(a) provides that, “[f]or the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action to

any other district court or division where it might have been brought or to any district

or division to which all parties have consented.”

       II.A. The Parties Dispute the Proper Venue.

       The parties do not agree on the proper District where this litigation should

proceed. Berg and Crushing are both Maryland corporations with their principal

places of business there. (Berg ECF No. 1-2, ¶ 6, PageID #6; Crushing ECF No. 1-3,

¶ 1, PageID #7). They seek to return these cases to the District of Maryland, where

each began following removal. (Berg ECF No. 179.) They argue venue is proper in

federal court in Maryland because, with the third-parties from Ohio now dismissed,

the remaining parties—Berg and Crushing on the one hand, and Norris

Manufacturing on the other—should litigate their claims where Berg and Crushing

brought them originally, as was their prerogative as plaintiffs. (Berg ECF No. 179,

PageID #1038–39.)

       Berg and Crushing argue further that the “relevant witnesses are equally

divided between Maryland and Ohio,” dismissal of the third-parties means Berg and

Crushing’s convenience, when weighed against that of Norris Manufacturing, is

equal. (Id., PageID #1039.) As for Plaintiffs’ choice of venue and the extent that

bears on the decision, Berg and Crushing say it “weigh[s] strongly in favor of

Maryland.” (Id.) All this, and the changed circumstances involving the third parties,

they say, warrant a returning to Maryland by way of a transfer under Section 1404.

                                           6
     Case: 5:20-cv-02297-JPC Doc #: 32 Filed: 03/10/21 7 of 10. PageID #: 87




      Norris Manufacturing disagrees. As a limited liability company, it is a resident

of every state in which each of its members resides. Is only member is Christine

Norris, who resides in Ohio, so Norris Manufacturing is also an Ohio resident. (Berg

ECF No. 128-1, PageID #561.) It prefers these actions stay in Ohio for several

reasons, but principally because it is likely that most witnesses are in Ohio, and for

their convenience the cases should stay here. (Berg ECF No. 180, PageID #1050–51.)

Norris Manufacturing also argues all its employees are in Ohio, the relevant

communications and contract negotiations took place in Ohio, the subject matter at

issue was “delivered” to Norris Manufacturing’s location in Ohio, and the work on the

excavator occurred here. (Id., PageID #1052–53.) While the excavator was ultimately

hauled to Maryland, Norris Manufacturing maintains Ohio is the appropriate venue

for Berg’s and Crushing’s complaints. (Id., PageID #1053.) Norris Manufacturing

also points to the impending third-party claims it will bring if it is liable in either

action, arguing those parties it will sue are also in Ohio. (Id., PageID #1051.)

      In reply, Berg and Crushing argue Norris Manufacturing’s future litigation

plans are speculative and have no bearing on where proper venue lies in these actions.

(Berg ECF No. 181, PageID #1057.) They say it will “make no difference whether the

underlying judgment against Norris” is issued from Maryland or Ohio. (Id.) Further,

they reiterate that dismissal of the third-party defendants “dramatically shifted the

landscape of these cases” in favor of returning them to Maryland. (Id.)

      II.B. Venue Considerations Favor Ohio.

      District courts balance multiple often-competing factors when weighing a

motion to transfer venue: the convenience for witnesses, the location of operative
                                          7
     Case: 5:20-cv-02297-JPC Doc #: 32 Filed: 03/10/21 8 of 10. PageID #: 88




facts, the ability to compel unwilling witnesses, the interests of justice, the ease of

accessing sources of proof, convenience of the parties, and plaintiff’s choice forum.

See Means v. United States Conf. of Catholic Bishops, 636 F.3d 643, 651 (6th Cir.

2016) (declining to reverse the district court’s venue decision based on those factors).

The Court analyzes the most appropriate venue under these factors.

      Witnesses. Based on the allegations in the complaints, the fact witnesses on

both sides appear to include, principally if not exclusively, people who live or work in

Ohio. While there may be corporate witnesses from Berg and Crushing who are in

Maryland, it appears the vast majority of fact witnesses will be in Ohio, where the

work on the excavator occurred and where Norris Manufacturing ultimately took

possession of it before delivering it to Maryland. This means most of the witnesses

involved are also within th Court’s subpoena power, should their presence need to be

compelled. The Maryland court agreed: “The work related to the counterweight and

couplings was all performed in Ohio by Ohio-based employees” and this means “more

Ohio-based witnesses are likely to be relevant to resolving this dispute than

Maryland-based witnesses[.]” (Berg ECF No. 101, PageID #447.) Testimony about

the damage sustained to the excavator, however, will likely come from Maryland. But

this factor weighs in favor of venue in Ohio and cuts against transfer.

      Operative Facts and Sources of Proof. Like the witnesses, it appears many of

the facts related to this case and much of the proof (except the excavator itself) are

likely in Ohio as well. This factor also favors resolving the matter here.




                                           8
     Case: 5:20-cv-02297-JPC Doc #: 32 Filed: 03/10/21 9 of 10. PageID #: 89




       Convenience of Parties.      Both parties admit that there will be some

inconvenience to either Berg and Crushing or Norris Manufacturing depending on

where this case ultimately ends up. The Court agrees with that assessment, making

this factor is largely neutral.

       Plaintiffs’ Forum Choice. Certainly, Berg and Crushing were entitled to bring

their actions where they wanted, and they chose Maryland. That choice should be

afforded some weight. Typically, courts “give[] great deference to a plaintiff’s choice

of forum” and not disturb it “unless the movant makes a strong showing that equity

favors the requested transfer.” DISC Env. Servs., Inc. v. Usher Oil Co., 343 F. Supp.

3d 705, 109 (N.D. Ohio 2018) (cleaned up). Dismiss of the third-party defendants

favors venue in Maryland, as does giving weight to Plaintiffs’ choice of forum.

       Interests of Justice. This final factor cuts against a second transfer. Although

the third-party defendants are no longer here, at least for now, other factors still play

a role in the analysis. As the federal court in Maryland noted, and the parties

previously agreed, the law of negligence in Maryland and in Ohio are “essentially

identical.” (Berg ECF No. 101, PageID #447–48.) Therefore, the applicable law does

not weigh heavily on the transfer analysis. The basis for dismissing the third-party

defendants—that impleading them was premature—slightly favors leaving the case

here, since they may become parties again or evidence from them may be necessary.

(Berg ECF No. 146, PageID #702 n.4.) Also cutting against transfer is the fact that

these cases are not new; in fact, they have been pending for quite some time.

Returning them to Maryland now would cause further delay, which ultimately



                                           9
    Case: 5:20-cv-02297-JPC Doc #: 32 Filed: 03/10/21 10 of 10. PageID #: 90




prejudices everyone involved, Berg, Crushing, and Norris Manufacturing alike. The

interests of justice favor denying transfer a second time.

                                    *      *     *

      In sum, witness and fact-based considerations cut in favor of venue in Ohio,

while Berg and Crushing’s forum choice favors Maryland. The parties are likely to

be equally inconvenienced no matter where the litigation ends up, but the interest of

justice somewhat favor venue in Ohio. Considering all this, the Court denies Berg

and Crushing’s joint motion to transfer venue back to the District of Maryland.

                                   CONCLUSION

      For the foregoing reasons, the Court DISMISSES WITHOUT PREJUDICE

Norris Manufacturing’s third-party complaint in the Crushing action pursuant to

Rule 4(m) (Crushing ECF No. 10) and DENIES Plaintiffs Berg’s and Crushing’s

motions to transfer (Berg ECF No. 179; Crushing ECF No. 27). The Court sets a

telephone status conference in this consolidated matter for Monday, March 25, 2021

at 3:00 pm to set a schedule. All future filings should be in the Berg action only, No.

5:20-cv-100.

      SO ORDERED.

Dated: March 10, 2021




                                        J. Philip Calabrese
                                        United States District Judge
                                        Northern District of Ohio




                                          10
